Citation Nr: 0809768	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  03-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1982 until 
January 1985, and from October 1987 until August 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

This claim was previously before the Board in October 2005 
and August 2007, at which time it was remanded for additional 
development of the record. 


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
that the veteran has a right ear hearing loss disability for 
VA purposes. 


CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, July 2003, February 2006, and August 2006 
letters from the AOJ to the appellant satisfied VA's duty to 
notify.  The letters informed the veteran of what evidence 
was necessary to establish entitlement to the benefit he 
claimed and advised him of his and VA's respective duties for 
obtaining evidence.  He was told what VA had done to help his 
claim and what he could do to assist.  In addition, the 2006 
letters asked the appellant to provide any evidence in his 
possession that pertained to his claim, and the final letter 
informed the veteran that a disability rating and effective 
date would be assigned in the event that he was awarded the 
benefit sought.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records and reports of VA and private post-service 
examinations.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder 
and the veteran was afforded VA examinations.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board, after 
careful review of the veteran's statements, service records, 
and medical records, has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.  

Legal Criteria and Analysis

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  The Court has also indicated that the 
threshold for normal hearing is from 0 to 20 decibels, and 
that higher threshold levels reveal some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)). 

The veteran contends that service connection is warranted for 
a right ear hearing loss disability.  In order to establish 
service connection, the veteran must first provide evidence 
of a current right ear hearing loss disability.  However, the 
record does not reflect that the veteran has a current right 
ear hearing loss disability for VA purposes.  See C.F.R. § 
3.385.  The veteran was afforded a VA audiological 
examination in March 2007.  The examination revealed that 
pure tone thresholds in the veteran's right ear were 25, 15, 
20, 20, and 20 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz.  The reported speech recognition score was 98 percent 
for the right ear.  The results of this examination show that 
the veteran is not exhibiting a disability within the meaning 
of applicable legislation for VA disability compensation 
purposes.  38 C.F.R. § 3.385.  Further, following the 
examination, the VA audiologist agreed that "the veteran has 
normal hearing in his right ear" and "therefore, there is 
no hearing loss in [the veteran's] right ear that can be 
related to military service."  See March 2007 Audiological 
Examination Report.  In addition, an alternate examiner 
reviewed the VA examination results and concluded that 
"there is no acoustic damage [indicated]."  See October 
2007 Addendum to March 2007 Audiological Examination Report.  
The Board notes that the examination report and addendum fail 
to reconcile the veteran's prior audiological findings with 
his current lack of a disability.  However, the Board finds 
that no useful purpose would be served in receiving such an 
opinion, as there is no competent medical evidence of a 
current disability.  Therefore, in the absence of any 
evidence to the contrary, the Board must conclude that there 
has been no demonstration of record by competent clinical 
evidence that the veteran has current right ear hearing loss 
disability for VA purposes.  

There can be no valid claim for service connection without a 
current disability.  Brammer, 3 Vet.App. at 225.  The veteran 
contends that he has a current right ear hearing loss 
disability related to service.  The veteran's opinion lacks 
probative value, however, as he is a lay person without 
medical expertise.  Espiritu, 2 Vet. App. at 494-95.  The 
evidence of the record, therefore, is of greater probative 
value than the veteran's statements in support of his claim.  
As the evidence of record establishes that the veteran does 
not have a current hearing loss disability for VA purposes, 
the Board finds that the preponderance of the evidence in 
this case falls against the claimant, making the benefit of 
the doubt rule inapplicable.  See 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for right ear hearing loss 
disability is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


